Citation Nr: 1629265	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO. 13-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3. Entitlement to an effective date earlier than June 23, 2006, for the grant of service connection for PTSD.

4. Entitlement to an effective date earlier than September 11, 2007, for the grant of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1992 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. In the February 2009 decision, in pertinent part, the RO awarded a higher, 40 percent disability rating for the Veteran's service-connected chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally, effective from September 11, 2007, and denied his petition to reopen a previously denied claim of service connection for GERD. In the June 2013 rating decision, the RO granted the Veteran service connection for PTSD, effective from June 23, 2006. 

In December 2015, the Veteran submitted a signed Appeals Satisfaction Notice indicating that he wished to "withdraw all remaining issues associated with this appeal." However, in a subsequent June 2016 letter, the Veteran specifically referenced three issues that he wished to pursue on appeal. These are the three issues identified on the title page, above: whether new and material evidence has been received to reopen a claim for service connection for GERD, entitlement to an effective date earlier than June 23, 2006, for the grant of service connection for PTSD, and entitlement to an effective date earlier than September 11, 2007, for the grant of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally. Because the Veteran indicated specifically that he wished to continue those appeals, the Board will proceed to adjudication on those issues. However, the Board finds that the December 2015 Appeals Satisfaction Notice is valid as to all other issues that were previously certified to the Board, namely whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue, entitlement to service connection for allergies and migraine headaches, and entitlement to a disability rating higher than 70 percent for PTSD. Those issues are thus considered to have been withdrawn from appeal, and the Board will not discuss them further.  38 C.F.R. § 20.204 (2015).

The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for GERD, as well as his claims for earlier effective dates. The underlying service connection issue is addressed in the remand that follows the decision.

In June 2016, the Veteran filed an informal Motion to Advance on the Docket (AOD) to due to financial hardship. In support, the Veteran submitted evidence of termination of utilities due to nonpayment. The Board finds that this is good or sufficient cause to advance the case on the docket; thus, the motion to advance the appeal on the Board's docket is granted.


FINDINGS OF FACT

1. In an October 2004 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for GERD. The Veteran did not appeal that decision.

2. Evidence received since the October 2004 decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for GERD.

3. The Veteran's original claim for service connection for PTSD was denied by the RO in April 1999; the Veteran did not appeal that decision, which became final.

4. On June 23, 2006, the Veteran filed a petition to reopen his previously denied claim for service connection for PTSD.  No document dated between the April 1999 denial and the June 2006 petition to reopen can be construed as an informal claim or constitutes a report of examination or hospitalization that related to the disability for which service connection is being sought.

5. The Veteran submitted a claim for increased rating for his chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally that was received by VA on September 11, 2007. 

6.  Limitation of flexion of the lumbar spine sufficient to warrant a 40 percent disability rating was first identified at a VA examination conducted in October 2008; there is no evidence of any limitation of motion sufficient to warrant a higher rating for the Veteran's lumbar spine disability within a year of the September 2007 claim for increase.


CONCLUSIONS OF LAW

1. An October 2004 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for GERD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2. Since the prior final denial of the claim of service connection for GERD, new and material evidence has been received; hence, the requirements to reopen the claim have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for an effective date prior to June 23, 2006, for a grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015).

4. The criteria for an effective date prior to September 11, 2007, for the award of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required). Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). The Veteran has made no such assertions here. Accordingly, regarding the effective date claims, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3). The Veteran's service treatment records and post-service VA medical records, as well as multiple statement from the Veteran and his friends and family members, were obtained in connection with the claims. There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file. See Pelegrini, 18 Vet. App. at 121-22. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Petition to Reopen

The Veteran filed his original application for service connection for what he initially identified as "stomach pains" in March 1997, which the RO denied in April 1999. The Veteran attempted to reopen the claim, which he identified as GERD specifically, in February 2004; the RO issued a rating decision in October 2004 in which it declined to reopen the previously denied claim. In so doing, the RO found that the Veteran had not established that he had a current diagnosis of GERD or any related gastrointestinal disorder. This decision was not appealed and therefore became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015). In January 2008, the Veteran again sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new. This analysis is undertaken by comparing newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Here, as indicated above, the last final denial of the claim for service connection for GERD was the October 2004 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has GERD that began in or is otherwise related to service. In particular, the Veteran contends that he began experiencing symptoms of GERD during his period of service and that those symptoms have continued to the present. 

Evidence of record in 2004 included the Veteran's service treatment records, review of which reflects that he was treated on multiple occasions during service for complaints of nausea and vomiting; he was diagnosed on those occasions with gastritis and gastroenteritis, although EGD study performed in February 1993 was normal. No diagnosis of GERD or any other chronic gastrointestinal disorder is present in the service treatment records. Post-service medical records documented that the Veteran had not sought treatment for any gastrointestinal complaints since separation from service. Similarly, the March 1996 VA examiner acknowledged the Veteran's report of experiencing fevers, chills, night sweats, and nausea during service, as well as occasional bouts of nausea following his separation from active duty, but assigned no diagnosis of GERD or any other gastrointestinal disorder. 

Relevant evidence added to the record since the RO's October 2004 denial includes records of treatment he has received from VA treatment providers since that date, including in particular June 2006, June 2010, and May 2013 VA treatment records showing GERD as an active diagnosis. As such, the Board finds that the evidence, in the form of the Veteran's current VA treatment records, is "new" in the sense that it was not previously considered by agency decision makers. The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the October 2004 rating decision, the RO denied the Veteran's claim for service connection in part because he had not established that he had currently diagnosed GERD. Prior to the receipt of the above-identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's contention that he had a diagnosed disability. Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the October 2004 denial-a current diagnosis of GERD. The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (VA should not limit its consideration to whether newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).

As new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for GERD have been met.

III. Earlier Effective Dates

In general, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  Prior to March 24, 2015, a claim was defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2015). An informal claim was "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a) (2015). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Turning first to the PTSD issue, the Board notes that the Veteran initially filed a claim for service connection for what he identified as "changes in mental and emotional attitude" in March 1997. In his initial claim, the Veteran blamed his psychiatric problems on his physical disabilities, which he stated had kept him from keeping a job. Following the filing of the initial claim, the RO scheduled the Veteran for a VA examination in April 1998, to which he failed to report. Based on that failure to report for examination, and finding no other evidence of record sufficient to support a grant of service connection, the RO denied the Veteran's claim in an April 1999 rating decision. The Veteran did not appeal that decision, which became final. The Veteran subsequently applied for service connection for PTSD via a claim received by VA on June 23, 2006. The RO issued a decision in June 2013 in which it granted service connection for PTSD, assigning an effective date of June 23, 2006-the date VA received the claim. The instant appeal stems from the Veteran's disagreement with the effective date of June 23, 2006, assigned for the award of service connection for PTSD granted in the June 2013 decision.

The Veteran argues that the RO did not make sufficient efforts to ensure that he received notice of the scheduled VA examination prior to the April 1999 denial. Specifically, the Veteran contends that he was homeless during the time period that the VA examination was scheduled and thus did not receive notice of the examination and was unable to report for the scheduled examination. He has also contended that the evidence of record in April 1999 should have triggered VA to obtain his service personnel records, which he contends contained "markers" of the in-service personal assault that led to his PTSD.

The Board has considered the Veteran's contentions but finds them unavailing. Here, the RO denied the Veteran's initial claim for service connection in large part because the Veteran failed to report for a VA psychiatric examination scheduled in April 1998. Although the Veteran contends that he was not notified of the examination, there is no evidence to suggest that this is the case. In that connection, the Board notes that notification for VA purposes is a written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1(q) (2015). The burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265 (1993). But there is a general presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). This presumption of regularity in the administrative process may only be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999). Thus, it is normally presumed that mail posted with the United States Postal Service is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity. Miley v. Principi, 15 Vet. App. 97 (2001); Jones v. West, 12 Vet. App. 98, 102 (1998); YT v. Brown, 9 Vet. App. 195 (1996). 

Here, despite the Veteran's contentions that he did not receive notice of the scheduled April 1998 VA examination, there is nothing in the record to suggest that the notification letter was returned as undeliverable or that the Veteran did not receive proper notice of the examination. Further, and despite the Veteran's contentions currently, the only evidence supporting his claim at the time of the April 1999 denial was his own statement that he was experiencing "changes in mental and emotional attitude" due to his limited ability to work, which he specifically attributed to his physical disabilities, not to any in-service experiences. 

For the foregoing reasons, the Board finds that the presumption of regularity applies, and the April 1999 rating decision became final. Following that denial, the Veteran did not attempt to pursue his claim for service connection for PTSD until a written request to do so was received on June 23, 2006.  There is no document dated between the April 1999 denial and the June 2006 petition to reopen that reflect an intent to apply for or identification of benefits with regard to PTSD that can be construed as an informal claim under the pre-amendment version of 38 C.F.R. § 3.155(a).  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Moreover, although there are VA treatment records dated and received between these dates, they do not relate to PTSD, as opposed to physical disabilities such as GERD, and therefore cannot be considered informal claims under 38 C.F.R. § 3.157.  See 38 C.F.R. § 3.157(a) (requiring report of hospitalization or examination to relate to the disability for which service connection is being sought).

That new claim was ultimately granted with the effective date assigned of June 23, 2006, based on the date VA received the Veteran's petition to reopen the previously denied claim. Because the Veteran did not appeal the denial of his initial claim for service connection and the claim became final, the date of filing of that claim is not applicable to the assignment of an effective date in this case.  Accordingly, the criteria for an effective date earlier than June 23, 2006, for the grant of service connection for PTSD are not met.

Regarding the effective date of the grant of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally, the Board notes that the assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(b)(3) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (stating that section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

Here, the Veteran seeks an effective date earlier than September 11, 2007, for the grant of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally.  The Board notes in that connection that the RO granted the increased rating based on a finding that the disability had worsened, relying specifically on an October 2008 VA examination that demonstrated increased severity in the Veteran's lumbar spine disorder. The RO granted the increased rating based not on the date of the examination, however, but on the date the claim for increase was received-September 11, 2007.  The issue is thus whether it is factually ascertainable that an increase in the Veteran's low back disability occurred within a year of filing of the September 2007 claim.  For the following reasons, the Board finds that it was not.

There is no evidence of limitation of motion of the lumbar spine sufficient to warrant a 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 present in the record until the VA examination conducted on October 21, 2008. Prior to that date, the only indication the Veteran had made that his lumbar spine disability had worsened was on his September 2007 claim for increase. He did not file a notice of disagreement with the prior February 2005 rating decision denying his claim for increase; there is simply no indication in the record, either from the Veteran or in his treatment records, that his lumbar spine disorder had worsened sufficient to warrant an increased rating prior to the September 11, 2007, receipt of his claim for increase.  To the extent that the Veteran is competent to indicate that limitation of motion or other symptoms warranted an increased rating within a year of the September 2007 claim for increase, there are no statements made by the Veteran during that time period that indicate such limitation or symptoms.  Thus, the Board finds that an effective date prior to September 11, 2007, for the grant of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally is not warranted.

Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claims for earlier effective dates. Although the Veteran contends that the effective date for the grant of service connection for PTSD should be earlier than June 23, 2006, and the effective date for an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally should be earlier than September 11, 2007, the record presents no evidentiary basis for the assignment of an earlier effective date in either instance.  Thus, entitlement to earlier effective dates are not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence to reopen a claim of service connection for GERD has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to an effective date earlier than June 23, 2006, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than September 11, 2007, for the grant of an increased, 40 percent disability rating for chronic low back pain syndrome with left sacroiliitis and spondylosis of L3 bilaterally is denied.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for GERD is reopened, the claim must be considered on a de novo basis. The Board finds that additional adjudication is necessary before a decision can be reached on the merits of the claim.

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits. This is because the RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by section 7104. Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (citing Bernard v. Brown, 4 Vet. App. 4 Vet. App. 384, 390 (1993) and Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996)).  Here, however, it is unclear that the RO has adjudicated the Veteran's claim for service connection for GERD on its merits; rather, the February 2009 rating decision specifically considered only the petition to reopen the underlying claim, denying the petition in finding that the Veteran had not submitted new and material evidence sufficient to reopen the claim. Moreover, it is not clear from the December 2012 statement of the case whether the RO considered the newly received evidence establishing that the Veteran has a current diagnosis of GERD in connection with the underlying merits of the claim.  As it is unclear from the record that the RO has adjudicated the issue of entitlement to service connection for GERD on its merits, a remand is warranted for the RO to clearly adjudicate the underlying merits of the claim for service connection for GERD and undertake any appropriate development in connection with this claim.

Accordingly, the claim for service connection for GERD is REMANDED for the following action:

After undertaking any development deemed appropriate, adjudicate the claim for service connection for GERD on its merits, in light of all pertinent evidence and legal authority. If any benefit remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


